DETAILED ACTION

This Office action is in response to the amendment filed December 1, 2021.
Claims 1-20 are pending and have been examined.
Claims 1, 10, and 19 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-13, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sandstrom (US 2014/0173246) in view of Chen (US 2015/0371355) [cited by Applicant].


Regarding claim 1, Sandstrom
graphics processor that includes multiple graphics processing cores; determining a number of active applications, wherein each active application comprises an application executing on a central processing unit (“CPU”), and each active application is configured to cause commands to be transmitted to the graphics processor for execution (see at least paragraphs 77 and 79, each active application is allocated one or more cores, each application has tasks to be sent to the cores for execution; paragraph 49, application demanded core type, GPU, controller module in the processor system; mapping applications to cores, GPU cores; figure 3 showing controller and core fabric; paragraph 76, a number of applications; paragraph 49, application instance on the processor 100, identification of tasks to be executed and demanded target core type, including GPUs); 
wherein the processor configuration includes one active core per active application; configuring the graphics processor according to the selected processor configuration; and executing operations for the active applications with the configured graphics processor (see at least paragraph 76, number of applications equal to the number of cores; paragraph 77, allocation of cores among applications, each active application on the system are allocated one or more cores; paragraph 79, applications executed on their assigned cores; paragraph 50, reciprocal assignment, instances to cores as well as assigning cores to applications)
However Sandstrom does not explicitly disclose, but Chen discloses:
selecting a processor configuration for the graphics processor based on the number of active applications (see at least paragraph 32, VMs may execute , 
wherein each active core includes a command processor configured to accept commands from the CPU and delegate tasks associated with the commands to one or more compute units of the active core (see at least paragraphs 48 and 77; figs 4 and 7, the GPU is considered as a whole which would include the command processor that accepts commands from the CPU and sends tasks to the compute unit to be performed; paragraph 4, schedules graphics commands received from the VMs for performance by its assigned GPU)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sandstrom by adapting the teachings of Chen to include assigning GPUs based on the number of VMs.  The combination allows for increased GPU throughput (Chen ¶92).

Sandstrom further discloses:
wherein the processor configuration indicates a number of active cores of the processor (see at least paragraph 76, number of applications equal to the number of cores)

Regarding claim 3, the rejection of claim 2 is incorporated, and Sandstrom further discloses:
wherein the number of active cores is equal to the number of active applications (see at least paragraph 76, number of applications equal to the number of cores)

Regarding claim 4, the rejection of claim 1 is incorporated, and Sandstrom further discloses:
wherein the processor configuration includes a performance level for the cores of the processor (see at least paragraphs 20-23, performance for applications accounted for in the assignment of cores)

Regarding claim 6, the rejection of claim 1 is incorporated, and Sandstrom further discloses:
wherein the processor comprises a graphics processor (see at least paragraph 49; figure 3)

Sandstrom does not explicitly disclose, but Chen discloses:
wherein the applications are server applications (see at least paragraph 4, schedules graphics commands received from the VMs for performance by its assigned GPU; paragraph 16, Each VM is assigned to at least one of the GPUs.  The examined application’s specification ¶51 states server applications may be VMs)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sandstrom by adapting the teachings of Chen to include various types of applications.  The claimed invention is merely a combination of old elements, and in the combination each element would have performed the same function as it did separately.  One of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 9, the rejection of claim 1 is incorporated, and Sandstrom further discloses:
wherein each application executes on a different virtual machine (see at least paragraph 49; figure 3)

Regarding claims 10-13, 15, and 18-20, the scope of the instant claims does not differ substantially from that of claims 1-4, 6, and 9.  Accordingly, claims 10-13, 15, and 18 are rejected for the same reasons as set forth in the rejections of claims 1-4, 6, and 9, respectively, and claims 19 and 20 are rejected for the same reasons as claims 1 and 2, respectively.  .

Claims 5, 7, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sandstrom (US 2014/0173246), in view of Chen (US 2015/0371355), and further in view of Maiya (US 2016/0225348).

Regarding claim 5, the rejection of claim 4 is incorporated.  However, Sandstrom and Chen do not explicitly disclose, but Maiya discloses:
wherein the performance level indicates a clock frequency (see at least paragraph 14, clock rate indicates performance level of the GPU)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sandstrom and Chen by adapting the teachings of Maiya to include clock frequency in the performance measures when assigning cores to applications.  The combination allows adjusting the clock frequency which would increase the performance of the GPU.  

Regarding claim 7, the rejection of claim 6 is incorporated.  However, Sandstrom does not explicitly disclose, but Chen discloses:  
wherein each core is a graphics core that includes a command processor (see at least paragraphs 48 and 77; figs 4 and 7, the GPU is considered as a whole which would include the command processor that accepts commands from the CPU and 
However, Sandstrom and Chen do not explicitly disclose, but Maiya discloses:
wherein each core is a graphics core that includes […] a graphics processing pipeline (see at least figure 2 and paragraph 76, controller and a pipeline)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sandstrom and Chen by adapting the teachings of Maiya to include the structure of a GPU.  The claimed invention is merely a combination of old elements, and in the combination each element would have performed the same function as it did separately.  One of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claims 14 and 16, the scope of the instant claims does not differ substantially from that of claims 5 and 7 and are rejected for the same reasons, respectively.

Response to Arguments
Rejection of claims under §103:
Applicant's arguments with respect to the claims have been considered but are moot in view of the new ground(s) of rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY L JORDAN whose telephone number is (571)270-5481.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KIMBERLY L JORDAN/Examiner, Art Unit 2194                                                                                                                                                                                                        



/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194